DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 21, prior art failed to disclose or fairly suggest a vertical transistor device comprising, along with other recited claim limitations, a buried channel region of the first conductivity type disposed at least partially between the body region on a first side and a dielectric region on a second side, the second side being opposite to the first side; the dielectric region disposed over the top surface of the drift layer, the dielectric region laterally overlapping with at least a portion of the body region, the dielectric region comprising a first section and a second section being adjacent to the first section, wherein a thickness of the second section is greater than a thickness of the first section, and wherein a portion of the second section of the dielectric region overlaps at least the body region and the buried channel region; a source electrode disposed over the source region; and a base electrode disposed over a base region, wherein the source electrode and the base electrode are isolated from each other. Claims 22-26 depend from claim 21 and hence are allowed for the same reason therein. 
Claims 31, 32, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 31, prior art failed to disclose or fairly suggest a vertical transistor device comprising, along with other recited claim limitations, 
etching a central portion of the gate electrode.  
Regarding Claim 32, prior art failed to disclose or fairly suggest a vertical transistor device comprising, along with other recited claim limitations, 
forming a source electrode over the source region; and forming a base electrode over the base region, wherein the base electrode and the source electrode are isolated from each other.
Regarding Claim 35, prior art failed to disclose or fairly suggest a vertical transistor device comprising, along with other recited claim limitations, a base electrode over the base region, wherein the base electrode and the source electrode are isolated from each other.  
Regarding Claim 36, prior art failed to disclose or fairly suggest a vertical transistor device comprising, along with other recited claim limitations, 
a reduced surface field (RESURF) region is formed in the buried channel region at a portion where the gate electrode partially overlaps at least the buried channel region, the body region and the second section of the dielectric region.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30, 33, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sdrulla et al. (8436367) in view of Lichtenwalner et al. (20150097226).
Regarding Claim 27, in Figs. 5A and 5B, Sdrullaet al. discloses a process of manufacturing a vertical transistor device, the process comprising: epitaxially growing a drift layer 22 over a substrate layer 21; implanting a junction field effect transistor (JFET) region 23/D1 in the drift layer; implanting a body region 25 adjacent to an edge of the JFET region in the drift layer; implanting, in the body region, a buried channel region 24A/24B that extends into the JFET region; implanting, in the body region, a source region 26 in contact with the buried channel region 24A/24B;; forming a dielectric region 28/29 on the top surface of the drift layer, the dielectric region laterally overlapping with at least a portion of the body region 25, the dielectric region 28/29 comprising a first section 28 and a second section 29 that is adjacent to the first section, wherein a thickness of the second section 29 is greater than a thickness of the first section 28, and wherein a portion of the second section of the dielectric region overlaps at least the body region 25 and the buried channel region 24A/24B; forming a gate electrode 32 over the dielectric region. Sdrulla et al. fails to disclose the required limitations where implanting a base region vertically from a top surface of the drift layer into the drift layer and forming a drain electrode below the substrate layer.  However, Lichtenwalner et al. discloses a SiC device where in Fig. 3, the limitations implanting a base region 22 vertically from a top surface of the drift layer 14 into the drift layer 14 and forming a drain electrode 34 below the substrate layer 12 are disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required base region and drain electrode in Sdrulla et al. as taught by Lichtenwalner et al. in order to lower gate to drain capacitance, lower leakage current, and in order to improve switching performance
Regarding Claim 28, in Sdrulla et al. implanting the buried channel region comprises 24A/24B: patterning a body mask 28/29 on a central portion of the JFET region 23/D1; and implanting ions, through a portion of the top surface of drift layer that is exposed by the body mask, at an angle relative to the top surface of the drift layer (where examiner considers angle limitation to be any angle and including 90 degrees).  
Regarding Claim 29, in Sdrulla, forming the dielectric region 28/29 comprises: depositing a first oxide layer 28/29 on the top surface of the drift layer; etching the first oxide layer to create a slope on sidewalls of the first oxide layer 28/29; and forming a second oxide layer 28/29 adjacent to the first oxide layer r, wherein the second oxide layer 28 is formed thinner than the first oxide layer 29.  
Regarding Claim 30, in Sdrulla etching the first oxide layer 28/29 comprises: forming a field oxide mask on the first oxide layer; and isotropic etching the first oxide layer.
Regarding Claim 33, in Fig. 5B, Sdrull et al. discloses a vertical transistor device, comprising: a substrate layer 21; a drift layer 22 over the substrate layer; a junction field effect transistor (JFET) region 23/D1 in the drift layer; a body region 25 adjacent to an edge of the JFET region in the drift layer; a buried channel region 24A/24B that is in the body region and extends into the JFET region; a source region 26 that is in the body region and is in contact with the buried channel region; a dielectric region 28/29 on the top surface of the drift layer, the dielectric region laterally overlapping with at least a portion of the body region 25, the dielectric region comprising a first section 28 and a second section 29 that is adjacent to the first section, wherein a thickness of the second section is greater than a thickness of the first section, and wherein a portion of the second section 29 of the dielectric region overlaps at least the body region 25 and the buried channel region 24A/24B; a gate electrode 32 over the dielectric region 28/29; Sdrulla et al. fails to disclose the required limitations where a base region vertically from a top surface of the drift layer into the drift layer and a drain electrode below the substrate layer.  However, Lichtenwalner et al. discloses a SiC device where in Fig. 3, the limitations implanting a base region 22 vertically from a top surface of the drift layer 14 into the drift layer 14 and forming a drain electrode 34 below the substrate layer 12 are disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required base region and drain electrode in Sdrulla et al. as taught by Lichtenwalner et al. in order to lower gate to drain capacitance, lower leakage current, and in order to improve switching performance
Regarding Claim 34, in Sdrulla, in Fig. 11 of Sdrulla et al, a source electrode 34 over the source region.  
Regarding Claim 37, in Sdrulla, in Fig 5B, the gate electrode 32 is discontinuous (since it does not continue on a straight line, i.e. not straight shaped).

Examiner is including Kostantinov (20170012119) and Zhang et al. (CN107248533) as pertinent prior art reference that are not relied upon. Konstantinov et al., in Fig. 6A-6J, discloses angled implantation of the channel region. Zhang et al. discloses the removing of the gate electrode central portion over the JFET region. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        12/12/2022